                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIVYA VARGHESE                           :
AND JOHN VARGHESE, W/H,                  :
          Plaintiffs,                    :
                                         :
      v.                                 :     CIVIL ACTION
                                         :
THE TJX COMPANIES, INC., d/b/a           :
T.J. MAXX,                               :
           Defendant / Third-Party       :
           Plaintiff,                    :       NO. 17-3866
                                         :
      v.                                 :
                                         :
KELLERMEYER BERGENSONS                   :
SERVICES, LLC, et al.,                   :
           Third-Party Defendants.       :

                                        ORDER

      AND NOW, this 8th day of March, and for the reasons set out in the accompanying

memorandum opinion, it is hereby ORDERED that:

      1. Defendant The TJX Companies, Inc.’s Motion for Summary Judgment (Doc. No. 58)

           is GRANTED.

      2. Third-Party Defendants Kellermeyer Bergensons Services, LLC’s (“KBS”) and Cornel

           Babici and Carteret Cleaning’s (collectively, “Carteret”) Motions for Summary

           Judgment (Doc. Nos. 65 & 73) are DENIED AS MOOT.

      3. KBS and Carteret’s Motions for Summary Judgment (Doc. Nos. 64 & 73) as to KBS’s

           crossclaim for indemnification are DENIED AS MOOT.

                                               BY THE COURT:


Date: March 8, 2019                            /s/ David R. Strawbridge, USMJ
                                               DAVID R. STRAWBRIDGE
                                               UNITED STATES MAGISTRATE JUDGE
